

116 S3999 IS: Mental and Behavioral Health Connectivity Act
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3999IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. King (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to ensure access to mental health and behavioral health services furnished through telehealth under the Medicare program.1.Short titleThis Act may be cited as the Mental and Behavioral Health Connectivity Act.2.Ensuring access to mental health and behavioral health services furnished through telehealthSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:(9)Ensuring access to mental health and behavioral health services furnished through telehealth(A)In generalThe following requirements shall not apply with respect to telehealth services that are mental health or behavioral health services, as determined by the Secretary, furnished on or after January 1, 2021, to an eligible telehealth individual:(i)The requirements described in paragraph (4)(C) (relating to geographic and site requirements for originating sites).(ii)The requirements described in paragraph (4)(E) and section 410.78(b)(2) of title 42, Code of Federal Regulations, or any successor regulations (relating to the types of practitioners that may furnish telehealth services at a distant site).(iii)The requirements described in paragraph (1) and section 410.78(a)(3) of title 42, Code of Federal regulations, or any successor regulations (relating to use of interactive telecommunications systems to furnish telehealth services), but only to the extent that such provisions require use of video technology in order to allow for the use of audio-only equipment.(B)No facility fee if originating site is the homeIn accordance with clause (ii) of paragraph (2)(B), no facility fee shall be paid under such paragraph to an originating site with respect to a telehealth service described in subparagraph (A) if the originating site is the home of an individual..